                                           Case 5:17-cv-06609-LHK Document 79 Filed 01/31/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     TEETER-TOTTER, LLC,                                  Case No. 17-CV-06609-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER CONTINUING CASE
                                                                                              MANAGEMENT CONFERENCE;
                                  14              v.                                          CLARIFYING CASE SCHEDULE
                                  15     PALM BAY INTERNATIONAL, INC., et
                                         al.,
                                  16
                                                         Defendants.
                                  17

                                  18           The case management conference scheduled for February 6, 2019 is hereby CONTINUED
                                  19   to May 1, 2019, at 2:00 p.m. Further, the Court clarifies that the June 20, 2019 deadline in the
                                  20   case schedule refers to the last day for either party to file a dispositive motion and not a motion for
                                  21   class certification.
                                  22   IT IS SO ORDERED.
                                  23   Dated: January 31, 2019
                                  24                                                    ______________________________________
                                  25                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  26
                                  27

                                  28                                                      1
                                       Case No. 17-CV-06609-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE; CLARIFYING CASE SCHEDULE
